Per Curiam.
This appeal is one in a dissolution of marriage case. The appellee, the wife, filed for a dissolution of the marriage. The trial court granted the dissolution; determined, as requested by the parties, that their only child under the age of majority be considered emancipated; divided the parties’ property and debts; and ordered the husband to pay $100 per month alimony for 2 years.
The husband has appealed, alleging that the division of property and award of alimony are “contrary to law.”
We have examined the record before us de novo, as is our duty. We find the decision of the district court correct in all respects. The judgment is affirmed.
Affirmed.